     Case 1:19-cv-00540-MAD-DJS Document 43 Filed 03/31/21 Page 1 of 17



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
____________________________________________

KIERCE TILLMAN-BRANCH,

                                       Plaintiff,

       vs.                                                          1:19-CV-540
                                                                    (MAD/DJS)

THE GRAND REHAB AND NURSING AT
BARNWELL,

                              Defendant.
____________________________________________

APPEARANCES:                                            OF COUNSEL:

KIERCE TILLMAN-BRANCH
Plaintiff pro se

TRAUB LIEBERMAN STRAUS &                                GREGORY ROSS BENNETT, ESQ.
SHREWSBERRY LLP                                         HILLARY JACOBS RAIMONDI, ESQ.
Mid-Westchester Executive Park
Seven Skyline Drive
Hawthorne, New York 10532
Attorneys for Defendant

Mae A. D'Agostino, U.S. District Judge:

                          MEMORANDUM-DECISION AND ORDER

                                        I. INTRODUCTION

       On May 6, 2019, Plaintiff, Kierce Tillman-Branch, commenced this action against

Defendant, The Grand Rehab and Nursing at Barnwell ("Grand Rehab"). Dkt. No. 1. Plaintiff's

complaint alleges (1) hostile work environment in violation of Title VII and (2) race/color

discrimination in violation of Title VII. Id. at 2-4.




                                                    1
     Case 1:19-cv-00540-MAD-DJS Document 43 Filed 03/31/21 Page 2 of 17



       Currently before the Court is Defendant's motion for summary judgment, which Plaintiff

has opposed. See Dkt. Nos. 37, 41. For the following reasons, Defendant's motion is granted.

                                       II. BACKGROUND

       Grand Rehab is a facility for advanced rehabilitation and nursing located in Valatie, New

York. Dkt. No. 37-2 at ¶ 1. Plaintiff was an employee of Vertical Staffings ("Vertical"), which

provided supplemental personnel to Grand Rehab on an as-needed basis in order for Grand Rehab

to adjust to fluctuations of its resident population. See id. at ¶¶ 6, 10, 16. When Plaintiff began

her employment with Vertical, she acknowledged and agreed that she was an employee of

Vertical and not any of Vertical's clients. See id. at ¶ 17. Vertical directly compensated Plaintiff

throughout her employment with Vertical. See id. at ¶ 25. Plaintiff was employed with Vertical

as a Licensed Practical Nurse ("LPN"). See id. at ¶ 24. Vertical assigned Plaintiff to perform

services at Grand Rehab in January 2018. Id. at ¶ 32. On at least two occasions, Plaintiff

completed paperwork for Vertical in order to convert from being paid as an employee to being

paid as an independent contractor and/or vice-versa. See id. at ¶ 26. On January 10, 2019,

however, Plaintiff was designated as an independent contractor from the perspective of Vertical’s

payroll system, and neither state nor federal taxes were withheld from her compensation for that

period of time. See id.at ¶ 30.

       During Plaintiff's assignment to Grand Rehab, Vertical also assigned Plaintiff to another

entity. See id. at ¶ 33. While assigned to Grand Rehab, Plaintiff was "left on her own to complete

her duties as an experienced LPN" and primarily used her own tools to complete her services. Id.

at ¶ 41. Grand Rehab scheduled Plaintiff to work at the facility and assigned her to a unit based

on need for staff. See id. at ¶ 43.




                                                  2
     Case 1:19-cv-00540-MAD-DJS Document 43 Filed 03/31/21 Page 3 of 17



       On January 10, 2019, Plaintiff was scheduled to work at Grand Rehab from 8:00 a.m. to

3:00 p.m. See id. at ¶ 47. The Nurse Manager, Sarah Trembly, asked Plaintiff to assist Nurse

Marissa Schoonmaker with her "med pass", the distribution of medications to residents on a

particular floor. See id. at ¶ 49. Plaintiff alleges that she told Nurse Manager Trembly that she

would assist Nurse Schoonmaker once she completed her own med pass. See id. at ¶ 52. After

completing her med pass, Plaintiff observed the residents and did not assist Nurse Schoonmaker.

See id. at ¶ 53. Plaintiff was then asked to go to the office of the Director of Nursing, Nona

Bluestein, where Ms. Bluestein inquired whether Plaintiff declined to assist Nurse Schoonmaker.

See id. at ¶¶ 54, 55. Ms. Bluestein then directed Plaintiff to return to the floor and continue her

shift. See id. at ¶ 56. Around 12:30 p.m., Plaintiff spoke with Nurse Manager Trembly in her

office. See id. at ¶ 59. Nurse Manager Trembly told Plaintiff that she informed Ms. Bluestein

that Plaintiff did not assist Nurse Schoonmaker. See id. at ¶ 60. Plaintiff alleges that after the

conversation in Nurse Manager Trembly's office, Nurse Manager Trembly followed her down the

hallway yelling at her. See id. at ¶ 62. Ms. Bluestein later encountered Plaintiff in the hallway

and asked Plaintiff to return to the medicine room to complete her medicine count and then clock

out. See id. at ¶¶ 62, 65. While in the medicine room together, Plaintiff alleges that Nurse

Manager Trembly mumbled the words "you black bitch." Id. at ¶ 69. Plaintiff did not respond,

left the medicine room, and clocked out at 1:03 p.m. See id. at ¶¶ 70, 71.

       Nurse Manager Trembly denies that she discriminated against Plaintiff, that she yelled at

Plaintiff, and that she ever uttered the words "you black bitch." See id. at ¶ 80. Ms. Bluestein

maintains that she asked Plaintiff to clock out because she believed that Plaintiff refused to assist

Nurse Schoonmaker. See id. at ¶¶ 105, 106. Following this incident, Plaintiff continued

performing services at Grand Rehab until July 2019. See id. at ¶ 46.



                                                  3
     Case 1:19-cv-00540-MAD-DJS Document 43 Filed 03/31/21 Page 4 of 17



       On March 20, 2019, Plaintiff filed a complaint with the Equal Employment Opportunity

Commission ("EEOC"). See id. at ¶ 88. On April 9, 2019, the EEOC issued Plaintiff a right to

sue letter. See id. at ¶ 89. On May 6, 2019, Plaintiff commenced this action. See Dkt. No. 1.

                                         III. DISCUSSION

A.     Local Rule 56.1

       Local Rule 56.1(b) requires a party opposing a motion of summary judgment to file a

response "admitting and/or denying each of the movant's assertions" in the movant's Statement of

Material Facts, and "[e]ach denial shall set forth a specific citation to the record where the factual

issue arises." N.D.N.Y. L.R. 56.1(b). Where the opposing party fails to follow Local Rule

56.1(b), the Court may accept the properly supported facts stated in the movant's Statement of

Material Facts. See id. While this Court must construe a pro se litigant's pleadings and papers

liberally and interpret them to raise the strongest arguments that they suggest, this standard "does

not excuse a pro se litigant from following the procedural formalities of summary judgment,"

including Local Rule 56.1(b). Govan v. Campbell, 289 F. Supp. 2d 289, 295 (N.D.N.Y. 2003)

(citing Showers v. Eastmond, No. 00 Civ. 3725, 2001 WL 527484, *4 (S.D.N.Y. May 16, 2001)).

"The courts of the Northern District have adhered to a strict application of Local Rule [56.1]'s

requirement on summary judgment motions." Id. (citations omitted).

       While Plaintiff has submitted numbered responses to Defendant's Statement of Material

Facts, Plaintiff has failed to set forth specific citations to the record supporting her denials. See

Dkt. No. 41. Additionally, many of the assertions in Plaintiff's Response are vague and contradict

her deposition testimony. See Dkt. No. 41 at 11-13; Dkt. No. 42 at 8-9. Accordingly, the

properly supported facts set forth in Defendant's Statement of Material Facts are deemed admitted

for purposes of this motion. See N.D.N.Y. L.R. 56.1.



                                                   4
     Case 1:19-cv-00540-MAD-DJS Document 43 Filed 03/31/21 Page 5 of 17



B.     Summary Judgment Standard

       A court may grant a motion for summary judgment only if it determines that there is no

genuine issue of material fact to be tried and that the facts as to which there is no such issue

warrant judgment for the movant as a matter of law. See Chambers v. TRM Copy Ctrs. Corp., 43

F.3d 29, 36 (2d Cir. 1994) (citations omitted). When analyzing a summary judgment motion, the

court "cannot try issues of fact; it can only determine whether there are issues to be tried." Id. at

36-37 (quotation and other citation omitted). Moreover, it is well-settled that a party opposing a

motion for summary judgment may not simply rely on the assertions in its pleading. See Celotex

Corp. v. Catrett, 477 U.S. 317, 324-25 (1986) (quoting Fed. R. Civ. P. 56(c), (e)).

       In assessing the record to determine whether any such issues of material fact exist, the

court is required to resolve all ambiguities and draw all reasonable inferences in favor of the

nonmoving party. See Chambers, 43 F.3d at 36 (citing Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 255 (1986)) (other citations omitted). Where the non-movant either does not respond to the

motion or fails to dispute the movant's statement of material facts, the court must be satisfied that

the citations to evidence in the record support the movant's assertions. See Giannullo v. City of

New York, 322 F.3d 139, 143 n.5 (2d Cir. 2003) (holding that not verifying in the record the

assertions in the motion for summary judgment "would derogate the truth-finding functions of the

judicial process by substituting convenience for facts").

       "[I]n a pro se case, the court must view the submissions by a more lenient standard than

that accorded to 'formal pleadings drafted by lawyers.'" Govan, 289 F. Supp. 2d at 295 (quoting

Haines v. Kerner, 404 U.S. 519, 520, 92 S. Ct. 594, 30 L. Ed. 2d 652 (1972)) (other citations

omitted). The Second Circuit has held that the court is obligated to "make reasonable allowances

to protect pro se litigants" from inadvertently forfeiting legal rights merely because they lack a



                                                   5
     Case 1:19-cv-00540-MAD-DJS Document 43 Filed 03/31/21 Page 6 of 17



legal education. Id. (quoting Traguth v. Zuck, 710 F.2d 90, 95 (2d Cir. 1983)). However, "a pro

se party's 'bald assertion,' completely unsupported by evidence is not sufficient to overcome a

motion for summary judgment." Lee v. Coughlin, 902 F. Supp. 424, 429 (S.D.N.Y. 1995) (citing

Carey v. Crescenzi, 923 F.2d 18, 21 (2d Cir. 1991)).

C.     Employer/Employee Relationship Under Title VII

       Title VII makes it unlawful for an employer to discriminate against any individual with

respect to the “compensation, terms, conditions, or privileges of employment, because of such

individual's race, color, religion, sex, or national origin." 42 U.S.C. § 2000e–2(a)(1). Title VII

applies only to "employees," but defines an employee as "'an individual employed by an

employer.'" Salamon v. Our Lady of Victory Hosp., 514 F.3d 217, 226 (2d Cir. 2008) (quoting 42

U.S.C. § 2000e(f)).

       "When Congress uses the term 'employee' without defining it with precision, courts should

presume that Congress had in mind 'the conventional master-servant relationship as understood by

the common-law agency doctrine.'" O'Connor v. Davis, 126 F.3d 112, 115 (2d Cir. 1997)

(quoting Nationwide Mut. Ins. Co. v. Darden, 503 U.S. 318, 322-23, 112 S. Ct. 1344, 1348, 117

L. Ed. 2d 581 (1992)) (other citations omitted). Courts most often attempt to discern whether a

"conventional master-servant relationship" exists when asked to consider whether a party to a

proceeding is an employee or independent contractor under the relevant statute. See id. (citations

omitted). To determine whether an individual is an employee or an independent contractor under

the common law of agency is determined by an analysis of the factors set forth by the Supreme

Court in Community for Creative Non-Violence v. Reid, 490 U.S. 730 (1989). Courts are to

consider the following factors:




                                                  6
     Case 1:19-cv-00540-MAD-DJS Document 43 Filed 03/31/21 Page 7 of 17



                  "(1) the hiring party's right to control the manner and means by which
                  the product is accomplished[;] ... (2) the skill required; (3) the source
                  of the instrumentalities and tools; (4) the location of the work; (5) the
                  duration of the relationship between the parties; (6) whether the
                  hiring party has the right to assign additional projects to the hired
                  party; (7) the extent of the hired party's discretion over when and how
                  long to work; (8) the method of payment; (9) the hired party's role in
                  hiring and paying assistants; (10) whether the work is part of the
                  regular business of the hiring party; (11) whether the hiring party is
                  in business; (12) the provision of employee benefits; (13) and the tax
                  treatment of the hired party."

Salamon, 514 F.3d at 227 (quoting Reid, 490 U.S. at 751-52, 109 S. Ct. 2166). "As to the listed

factors, the court must weigh only those 'that are actually indicative of agency in the particular

circumstances,' … disregarding those that are either irrelevant or of indeterminate weight." Id.

(quoting Langman Fabrics v. Graff Californiawear, Inc., 160 F.3d 106, 111 (2d Cir. 1998)) (other

citation omitted); see also Eisenberg v. Advance Relocation & Storage Inc., 237 F.3d 111, 114

(2d Cir. 2000).

       Though no single factor is dispositive, see Reid, 490 U.S. at 752, "[i]n the context of anti-

discrimination cases, courts should 'place special weight on the extent to which the hiring party

controls the "manner and means" by which the worker completes her assigned tasks,'" Salamon,

514 F.3d at 227 (quoting Eisenberg, 237 F.3d at 117). "Once a plaintiff is found to be an

independent contractor and not an employee—whether on summary judgment or after a trial—the

Title VII claim must fail." Id. at 226. Under the first factor, an employer-employee relationship

exists where the purported employer controls the result to be accomplished and the "manner and

means" by which the purported employee achieves that result. See Eisenberg, 237 F.3d at 114

(quoting Hilton Int'l Co. v. NLRB, 690 F.2d 318, 320 (2d Cir. 1982)) (other citations omitted).

       In their motion for summary judgment, Defendant contends that Grand Rehab did not

control the manner and means by which Plaintiff provided services as an LPN because Plaintiff



                                                     7
     Case 1:19-cv-00540-MAD-DJS Document 43 Filed 03/31/21 Page 8 of 17



was left on her own to complete her duties and because Defendant never disciplined Plaintiff. See

Dkt. No. 37-1 at 10-11. Defendant further asserts that the little discretion Grand Rehab had over

Plaintiff's activities does not outweigh the other factors which support a finding that Plaintiff was

an independent contractor. Id. at 6. However, Defendant does not give sufficient weight to this

first factor as required by Reid and its progeny. Defendant's Statement of Material Facts provides

insufficient explanation of Plaintiff's duties at Grand Rehab outside of the fact that she completed

duties "as an LPN." See Dkt. No. 37-2 at ¶ 34. Additionally, Defendant disregards the fact that

Grand Rehab controlled what floor Plaintiff worked on any given day and that the incident at

issue arose when a nursing supervisor, employed by Defendant, ordered Plaintiff to assist another

nurse. Plaintiff was ultimately disciplined and sent home for not following this order.

Consequently, based on this record, the weight of this factor cannot be appropriately determined

on a motion for summary judgment.

       As to the second factor, "[w]here a position requires 'specialized skills of the sort typically

acquired through experience and/or education,' the hired party is more likely deemed an

independent contractor rather than an employee." Williams v. CF Medical, Inc., No. 5:06-CV-

0827, 2009 WL 577760, *4 (N.D.N.Y. Mar. 4, 2009) (quoting Eisenberg, 237 F.3d at 118). Even

where a job may require some specialized skill, the focus of the inquiry is the level of skill

required for the individual in question as applied in the context of their job. See Eisenberg, 237

F.3d at 118 (noting that certain moving jobs may require specialized skills, but the plaintiff's

particular duties did not require specialized skills); see also Aymes v. Bonelli, 980 F.2d 857, 862

(2d Cir. 1992) (noting that this factor weighed in favor of finding the plaintiff was an independent

contractor because the skills the plaintiff developed in graduate school were necessary to

complete his work duties). Defendant contends that Plaintiff is a highly skilled independent



                                                  8
     Case 1:19-cv-00540-MAD-DJS Document 43 Filed 03/31/21 Page 9 of 17



contractor within the meaning of the Reid factors because her skill as an LPN allowed her to

independently complete her duties at Grand Rehab. See Dkt. No. 37-1 at 10. Defendant's

Statement of Material Facts states that Plaintiff is experienced as an LPN and that she performed

her duties independently, but provides little description of what specific services Plaintiff

performed. See Dkt. No. 37-2 at ¶ 41. Based on this record, the weight of this factor cannot be

decided without more information as to Plaintiff's education and experience and how they relate

to the specific duties Plaintiff performed at Grand Rehab.

       The tenth and eleventh factors weigh in favor of finding that Plaintiff was an employee.

Defendant is currently in business and is in the regular business of providing rehabilitation and

nursing to its residents. See id. at ¶ 1. As an LPN, Plaintiff performed services that directly relate

to this objective. See Aymes, 980 F.2d at 863 ("The purpose of this factor is to determine whether

the hired party is performing tasks that directly relate to the objective of the hiring party's

business").

       The fourth, eighth, and thirteenth factors weigh in favor of finding that Plaintiff was an

independent contractor rather than an employee of Defendant. Plaintiff was compensated solely

by Vertical and not by Defendant, indicating that she was not an employee of Defendant. As to

the fourth factor, Plaintiff's work was located at Grand Rehab, but Plaintiff was also concurrently

assigned by Vertical to work at a different entity. Regarding the thirteenth factor, at the time of

the incident Plaintiff was characterized in Vertical's payroll system as an independent contractor. 1




1
 Defendant's motion emphasizes Plaintiff's tax treatment and contractual language as a strong
indication that Plaintiff is an independent contractor and not an employee. See Dkt. No. 37-1 at
10-11. Such emphasis is warned against in anti-discrimination cases out of concern that workers
and firms may "use individual employment contracts to opt out of the anti-discrimination
statutes." Eisenberg, 237 F.3d at 117 ("[I]n anti-discrimination cases such as this one, courts
should not ordinarily place extra weight on the benefits and tax treatment factors enumerated in

                                                   9
    Case 1:19-cv-00540-MAD-DJS Document 43 Filed 03/31/21 Page 10 of 17



See Dkt. No. 37-2 at ¶ 30.

       The Court finds that the third, fifth, and seventh factors are neutral. Plaintiff used both her

own tools and Defendant's tools while performing services at Grand Rehab. 2 As to the fifth

factor, the duration of Plaintiff and Defendant's relationship extended over a longer period of

time, which indicates that Plaintiff was an employee. See Aymes, 980 F.2d at 864. However,

Plaintiff performed services for another entity while she was assigned to Grand Rehab and

continued her relationship with Vertical after she ceased performing services at Grand Rehab,

weighing against finding that Plaintiff was an employee. See Dkt. No. 37-2 at ¶¶ 23, 33; Aymes,

980 F.2d at 864. Regarding the sixth factor, Defendant's discretion over when and how long

Plaintiff worked is neutral because while Grand Rehab did schedule Plaintiff, she had some

degree of control over her schedule and her availability. See id. at ¶ 36.

       Although some Reid factors weigh in favor of Defendant and other factors in favor of

Plaintiff, the weight of the most important factors under this test cannot be decided, based on this

record, on a motion for summary judgment. In its motion, Defendant also argues that it cannot

otherwise be characterized as Plaintiff's employer under either the joint employer or single

employer doctrine. See Dkt. No. 37-1 at 12.

       Courts have applied different doctrines for purposes of assessing whether an entity is an

employer for purposes of Title VII, including the "single employer" and "joint employer"

doctrines. See Lima v. Adecco &/or Platform Learning, Inc., 634 F. Supp. 2d 394, 399-400

(S.D.N.Y. 2009), aff'd, 375 Fed. Appx. 54 (2d Cir. 2010). "[T]he 'single employer' doctrine



Reid, and should instead place special weight on the extent to which the hiring party controls the
“manner and means” by which the worker completes her assigned tasks") (emphasis in original).
2
 Plaintiff used her own pen, stethoscope, and oxygen reader, but used Defendant's blood pressure
cuff and thermometer. See Dkt. No. 37-2 at ¶¶ 29, 40.

                                                 10
    Case 1:19-cv-00540-MAD-DJS Document 43 Filed 03/31/21 Page 11 of 17



applies when 'two nominally separate entities are actually part of a single integrated

enterprise,' ... [and] can include parent and wholly-owned subsidiary corporations or separate

corporations that operate under common ownership and management." Id. at 399-400 (internal

citations omitted). This test does not apply because Vertical and Grand Rehab are distinct

corporations. Thus, the Court will only address the "joint employer" doctrine.

       The "joint employer" doctrine applies where staffing agencies provide temporary

employees to their client entities. See id. at 400. "[W]hen separate legal entities have 'chosen to

handle certain aspects of their employer-employee relationships jointly,' ... courts look at

'commonality of hiring, firing, discipline, pay, insurance, records, and supervision' to determine

whether an entity is a joint employer." Id. (quoting Gore v. RBA Group, Inc., No. 03-CV-9442,

2008 WL 857530, *3 (N.D.N.Y. Mar. 31, 2008)) (citing Arculeo v. On-Site Sales & Mktg., LLC,

425 F.3d 193, 198 (2d Cir. 2005); N.L.R.B. v. Solid Waste Servs., Inc., 38 F.3d 93, 94 (2d Cir.

1994)) (other citations omitted). A plaintiff who is compensated by one entity while performing

services on a temporary basis for another entity that controls other aspects of employment, such

as hiring, firing, and supervision, may be considered an employee of both. See Dewitt v.

Lieberman, 48 F. Supp. 2d 280, 288 (S.D.N.Y. 1999) (quoting Amarnare v. Merrill Lynch,

Pierce, Fenner & Smith Inc., 611 F. Supp. 344, 349 (S.D.N.Y. 1984), aff'd, 770 F.2d 157 (2d Cir.

1985)) (other citations omitted).

       Here, Vertical was responsible for Plaintiff's hiring, payment, and records. See Dkt. No.

37-2 at ¶¶ 12-23, 25-28. Grand Rehab contends that Vertical was also exclusively responsible for

discipline and supervision of Plaintiff because Vertical assigned Plaintiff to Grand Rehab. See

Dkt. No. 37-1 at 13. As addressed above, Defendant's motion for summary judgment and

Statement of Material Facts do not adequately address or contain sufficient information for the



                                                 11
     Case 1:19-cv-00540-MAD-DJS Document 43 Filed 03/31/21 Page 12 of 17



Court to determine whether Defendant controlled the supervision and discipline of Plaintiff within

the meaning of the "joint employer" doctrine. Based on this record, Defendant is not entitled to

summary judgment under the "joint employer" doctrine.

       Accordingly, the Court finds that questions of fact remain as to whether Plaintiff was

employed by Defendant as defined by Title VII. However, even the if Court found that Plaintiff

was employed by Defendant, Plaintiff's claims would still fail on the merits.

D.     Title VII Hostile Work Environment

       "To state a claim for a hostile work environment in violation of Title VII, a plaintiff must

plead facts that would tend to show that the complained of conduct: (1) 'is objectively severe or

pervasive, that is, ... the conduct creates an environment that a reasonable person would find

hostile or abusive'; (2) creates an environment 'that the plaintiff subjectively perceives as hostile

or abusive'; and (3) 'creates such an environment because of the plaintiff's [race],'" Patane v.

Clark, 508 F.3d 106, 113 (2d Cir. 2007) (quoting Gregory v. Daly, 243 F.3d 687, 691-92 (2d Cir.

2001)), or because of any other characteristic protected by Title VII, see Gregory, 243 F.3d at

692.

       "In determining whether conduct constitutes a hostile work environment, the Court must

consider the frequency and severity of the discriminatory conduct, whether the conduct is

physically threatening or humiliating, and whether the conduct unreasonably interferes with the

plaintiff's work performance." Salmon v. Pliant Corp., 965 F. Supp. 2d 302, 305 (W.D.N.Y.

2013) (citations omitted). Further, "a few isolated incidents of 'boorish or offensive use of

language' are generally insufficient to establish a hostile work environment." Id. at 306 (citations

omitted).




                                                  12
     Case 1:19-cv-00540-MAD-DJS Document 43 Filed 03/31/21 Page 13 of 17



        Even construing Plaintiff's allegations and arguments liberally, there is only one event that

could be construed as a discriminatory action for the purposes of her hostile work environment

claim: Nurse Manager Trembly's alleged comment, "you black bitch" and Plaintiff being ordered

to clock out early on the same day. See Dkt. No. 37-2 at ¶ 69. The Court finds that this single

event, accepted as true for purposes of this motion, is not sufficient as a matter of law to support a

Title VII hostile work environment claim, because it does not constitute "a steady barrage of

opprobrious racial comments." Chick v. County of Suffolk, 546 Fed. Appx. 58, 59 (2d Cir. 2013)

(internal quotation marks and citation omitted); see also Salmon, 965 F. Supp. 2d at 306 (finding

that the use of a racial slur by a coworker combined with multiple other incidents of offensive

conduct over a seven-year period was not sufficient to support a hostile work environment claim);

Nichols v. Michigan City Plant Planning Dept., 755 F.3d 594, 601 (7th Cir. 2014) ("[W]hile

referring to colleagues with such disrespectful language is deplorable and has no place in the

workforce, one utterance of [a racial slur] has not generally been held to be severe enough to rise

to the level of establishing liability") (citation omitted).

        Drawing all reasonable inferences in Plaintiff's favor, the Court finds that Plaintiff cannot

establish that she was subjected to severe or pervasive conduct. Accordingly, the Court grants

Defendant's motion for summary judgment as to Plaintiff's hostile work environment claim.

E.      Title VII Discrimination

        Disparate treatment discrimination claims are analyzed using the burden-shifting

framework set forth in McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802-05 (1973). "To

establish a prima facie case of discrimination under Title VII, a plaintiff must demonstrate: (1)

membership in a protected class; (2) satisfactory job performance; (3) an adverse employment

action; and (4) circumstances surrounding the employment action that give rise to an inference of



                                                    13
    Case 1:19-cv-00540-MAD-DJS Document 43 Filed 03/31/21 Page 14 of 17



discrimination." Fahrenkrug v. Verizon Servs. Corp., 652 F. Appx. 54, 56 (2d Cir. 2016) (citing

Montana v. First Fed. Sav. & Loan Ass'n of Rochester, 869 F.2d 100, 106-07 (2d Cir. 1989);

McDonnell Douglas Corp, 411 U.S. at 802-03, 93 S. Ct. 1817, 36 L. Ed. 2d 668).

       It is undisputed that Plaintiff is a member of a protected class under Title VII. See 42

U.S.C. § 2000e-2(a). Therefore, in order to establish a prima facie case of race discrimination,

Plaintiff must prove that that she was subject to an adverse employment action, and that the

circumstances surrounding that employment action give rise to an inference of discrimination.

"An 'adverse employment action' is one which is 'more disruptive than a mere inconvenience or

an alteration of job responsibilities.'" Terry v. Aschroft, 336 F.3d 128, 138 (2d Cir. 2003)

(quoting Galabya v. New York City Bd. of Educ., 202 F.3d 636, 640 (2d Cir. 2000)). "Examples

of materially adverse changes include 'termination of employment, a demotion evidenced by a

decrease in wage or salary, a less distinguished title, a material loss of benefits, significantly

diminished material responsibilities, or other indices ... unique to a particular situation.'" Id.

(quoting Galabya, 202 F.3d at 640).

       Plaintiff asserts in her Complaint that she suffered an adverse employment action because

she was "wrongfully escorted out the building" and "suspended for the day." See Dkt. No. 1 at 4.

She alleges that this was an inconvenience because she suffered a loss of pay and was unable to

perform her job duties for the remainder of her shift. See id. However, this assertion is

insufficient to show that Plaintiff suffered an adverse employment action.

       On January 10, 2019, Plaintiff was scheduled to work from 8:00 a.m. to 3:00 p.m., and she

was asked to clock out and did so at 1:03 p.m. See Dkt. No. 37-2 at ¶¶ 47, 71. Although Plaintiff

claims that she was asked to work a double on this day, there is no evidence to verify this fact and

Defendant's records indicate that she was not scheduled for a double shift. See id. at ¶ 48. Thus,



                                                   14
    Case 1:19-cv-00540-MAD-DJS Document 43 Filed 03/31/21 Page 15 of 17



Plaintiff clocked out two hours before her shift was scheduled to end. See id. at ¶¶ 47, 71.

Additionally, Plaintiff returned to Grand Rehab the next day and continued performing services

for Defendant until July 2019 with no significant changes to her position or responsibilities. See

id. at ¶¶ 46, 74. Thus, Plaintiff cannot establish that she suffered an adverse employment action

amounting to more than a mere inconvenience. See Gibson v. Wyeth Pharms., Inc ., No. 07 Civ.

946, 2011 WL 830671, *7 (S.D.N.Y. Mar. 9, 2011) (finding that a three-day suspension that may

or may not have been without pay did not rise to the requisite level of materiality where there was

no evidence that "the suspension worked such an alteration in the terms and conditions of

Plaintiff's employment"); Polanco v. 34th St. P'ship, Inc., 724 F. Supp. 2d 420, 426 (S.D.N.Y.

2010) (holding that a one-day suspension was not a material adverse employment action);

Dobrynio v. Cent. Hudson Gas & Elec. Corp., 419 F. Supp. 2d 557, 564-65 (S.D.N.Y. 2006)

("[B]eing suspended [without pay] for a single day, with no long term consequences whatever, is

not an actionable adverse employment action because it is not material"). Alternatively, even if

Plaintiff's loss of pay did amount to an adverse employment action, Plaintiff has not sufficiently

shown that the circumstances surrounding that employment action give rise to an inference of

discrimination. Specifically, there is no evidence in the record to connect Nurse Trembly's

comment to Plaintiff's early dismissal on January 10, 2019.

       Even if the Court found that the circumstances give rise to an inference of discrimination,

the claim is still subject to dismissal. Once the plaintiff presents a prima facie case, the burden of

production shifts to the defendant to articulate a legitimate, non-discriminatory reason for its

employment decision. See Texas Dep't of Cmty. Affairs v. Burdine, 450 U.S. 248, 254 (1981).

Upon the defendant's articulation of a legitimate, non-discriminatory reason, the presumption of

discrimination arising from the plaintiff's prima facie showing "drops out of the picture." Reeves



                                                  15
    Case 1:19-cv-00540-MAD-DJS Document 43 Filed 03/31/21 Page 16 of 17



v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 143 (2000) (quoting St. Mary's Honor Ctr. v.

Hicks, 509 U.S. 502, 511 (1993)). To rebut the articulated justification for the adverse action,

"the plaintiff must show both that the reason was false, and that discrimination was the real

reason." Hicks, 509 U.S. at 511 n.4 (internal quotations omitted). "However, conclusory

allegations of discrimination are insufficient to defeat a motion for summary judgment." Diggs v.

Niagara Mohawk Power Corp., No. 1:14-CV-244, 2016 WL 1465402, *3 (N.D.N.Y. Apr. 14,

2016) (citing Holcomb v. Iona Coll., 521 F.3d 130, 137 (2d Cir. 2008); Schwapp v. Town of Avon,

118 F.3d 106, 110 (2d Cir. 1997)).

       Defendant has asserted that its legitimate, non-discriminatory reason for instructing

Plaintiff to leave on January 10, 2019, was due to Ms. Bluestein's good-faith belief that Plaintiff

refused to assist Nurse Schoonmaker when asked. See Dkt. No. 37-2 at ¶ 107. Ms. Bluestein was

not the Grand Rehab staff member that allegedly made the racist remark, and Plaintiff has not

submitted sufficient evidence to show that Ms. Bluestein's decision to instruct Plaintiff to clock

out was related to the racist remark allegedly made to Plaintiff. Thus, Plaintiff's allegations of

discrimination are insufficient to rebut this legitimate, non-discriminatory reason for Defendant's

actions.

       Based on the foregoing, the Court finds that Plaintiff has failed to put forth sufficient

evidence that would permit a rational jury to find that Plaintiff was subjected to discrimination in

violation of Title VII. Accordingly, Defendant's motion for summary judgment is granted as to

Plaintiff's Title VII discrimination claim.

                                        IV. CONCLUSION

       After carefully reviewing the record in this matter, the parties' submissions and the

applicable law, and for the above-stated reasons, the Court hereby



                                                  16
    Case 1:19-cv-00540-MAD-DJS Document 43 Filed 03/31/21 Page 17 of 17



        ORDERS that Defendant's motion for summary judgment (Dkt. No. 37) is GRANTED;

and the Court further

        ORDERS that Plaintiff's claims are DISMISSED with prejudice; and the Court further

        ORDERS that the Clerk of the Court shall serve a copy of this Memorandum-Decision

and Order on all parties in accordance with the Local Rules; and the Court further

        ORDERS that the Clerk of the Court shall enter judgment in Defendant's favor and close

this case.

IT IS SO ORDERED.

Dated: March 31, 2021
       Albany, New York




                                                17
